Citation Nr: 1626691	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  15-06 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Basic eligibility for educational assistance benefits under Chapter 30, Title 38, United States Code (the Montgomery GI Bill (MGIB).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The appellant had active military service from July 23, 2008 to September 26, 2008.  The Veteran's DD Form 214 indicates that the character of service is uncharacterized and that the reason for separation was failed medical/physical/ procurement standards.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied benefits under the MGIB due to insufficient qualifying service.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has applied for basic educational assistance under the provisions of Chapter 30, Title 38, United States Code, also known as the Montgomery GI Bill (MGIB), which provides assistance in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001 (2014).  The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates or meeting certain other criteria.  38 U.S.C.A. § 3011 (2014); 38 C.F.R. §§ 21.7040, 21.7042 (2015). 

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A) (2014); 38 C.F.R. § 21.7042(a)(1) (2015).  The individual also must have served an obligated period of active duty.  In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i) (2014); 38 C.F.R. § 21.7042(a)(2) (2015). 

If the service requirements are met, then the individual must either:  continue on active duty; be discharged from service with an honorable discharge; or be released after service on active duty characterized by the Secretary concerned as honorable service and be placed on the retired list, Fleet Reserve/Fleet Marine Corps Reserves, or be placed on the temporary disability retired list; or be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  38 U.S.C.A. § 3011(a)(3) (2014); 38 C.F.R. § 21.7042(a)(4). 

An individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty after June 30, 1985, for:  (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174(i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment; or (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5).

The appellant testified in October 2015 that he was discharged from active duty after June 30, 1985, for a medical condition which preexisted service.  Specifically, he noted a preexisting right hand condition.  

The claims file is absent any military treatment or personnel records; such records are needed prior to adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The appellant's service treatment records and service personnel records should be obtained and associated with the claims file.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




